AFFIRM; and Opinion Filed June 12, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-00291-CV

                            STEVIE C. JORDAN, Appellant
                                        V.
                        DALLAS HOUSING AUTHORITY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-00722-D

                             MEMORANDUM OPINION
                          Before Justices Moseley, O’Neill, and Lewis
                                   Opinion by Justice Lewis
       This is a forcible detainer suit. Stevie C. Jordan appeals the trial court’s judgment

awarding possession of his leased premises and unpaid rent to the Dallas Housing Authority. We

conclude the issues before us are clearly settled in law. Accordingly, we issue this memorandum

opinion pursuant to Texas Rule of Appellate Procedure 47.4. The factual nature of this case, as

well as its procedural history, pleadings, and evidence are known to the parties. Therefore, we

do not recount these matters. We affirm the trial court’s judgment.

       Jordan brings this appeal pro se. We note at the outset that a pro se litigant is held to the

same standards as a licensed attorney and must comply with applicable laws and rules of

procedure. Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas 2004, pet.

denied). The rules of appellate procedure require appellant’s brief to “state concisely all issues

or points presented for review” and to “contain a succinct, clear, and accurate statement of the
arguments made.” TEX. R. APP. P. 38.1(f), (i). Jordan’s brief does neither. Accordingly, it is

impossible to determine the nature of his complaint on appeal. 1

          The majority of Jordan’s brief appears to focus on the same facts he raised at trial,

including rent payments and money placed in the registry of the court below. But this Court is

not a factfinder. The trial court summarized the evidence for Jordan at the end of trial:

          But you were already delinquent with your rent for December of 2011. And
          they’d already terminated your lease, and they had given you the notice to vacate.
          So they’ve shown lease violation. You failed to pay your December rent. It
          shows they’ve given you termination of the lease, that they gave you a three-day
          notice to vacate, and you haven’t moved out. So that’s all they need to show in
          order to have a superior— right of immediate possession over you of the property.

The trial court then announced judgment for the housing authority. Jordan has not identified any

legal reason why that judgment was incorrect.

          We affirm the trial court’s judgment.




                                                                         /David Lewis/
                                                                         DAVID LEWIS
                                                                         JUSTICE

120291F.P05




     1
        The only legal claim referenced in Jordan’s brief is one against the United States government for making a false claim. See 31 USCA
§§3729–30. Jordan professes to be owed a 30% share of a $7.3 billion recovery pursuant to this claim. Jordan’s trial below was limited to his
eviction and liability for unpaid rent. Thus, his reference to a false claim proceeding has no meaning in the parameters of this lawsuit.



                                                                   –2–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

STEVIE C. JORDAN, Appellant                           On Appeal from the County Court at Law
                                                      No. 4, Dallas County, Texas
No. 05-12-00291-CV          V.                        Trial Court Cause No. CC-12-00722-D.
                                                      Opinion delivered by Justice Lewis.
DALLAS HOUSING AUTHORITY,                             Justices Moseley and O’Neill participating.
Appellee

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
        It is ORDERED that appellee DALLAS HOUSING AUTHORITY recover its costs of
this appeal from appellant STEVIE C. JORDAN.


Judgment entered this 12th day of June, 2013.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                                –3–